IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36751

STATE OF IDAHO,                                   )      2010 Unpublished Opinion No. 448
                                                  )
        Plaintiff-Respondent,                     )      Filed: May 4, 2010
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
VINCENT PETRUSHKIN,                               )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
        Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Bonner County. Hon. Steven C. Verby, District Judge.

        Order relinquishing jurisdiction and requiring execution of unified four-year
        sentence with two-year determinate term for criminal possession of a financial
        transaction card, affirmed.

        Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
        Vincent Petrushkin pled guilty to criminal possession of a financial transaction card.
Idaho Code § 18-3125. The district court imposed a unified sentence of four years with two
years determinate, suspended the sentence and placed Petrushkin on probation for three years.
Subsequently, Petrushkin admitted to violating several terms of the probation, and the district
court consequently revoked probation and ordered execution of the original sentence, but
retained jurisdiction. Following the period of retained jurisdiction, the district court relinquished
jurisdiction.   Petrushkin appeals, asserting that the district court abused its discretion by
relinquishing jurisdiction and ordering execution of the underlying sentence.



                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.             We hold that
Petrushkin has failed to show that the district court abused its discretion, and we therefore affirm
the order relinquishing jurisdiction.
       The trial court, upon relinquishing jurisdiction, is authorized under Idaho Criminal Rule
35 to reduce the sentence. Sentencing is a matter for the trial court’s discretion. Both our
standard of review and the factors to be considered in evaluating the reasonableness of the
sentence are well established and need not be repeated here. See State v. Hernandez, 121 Idaho
114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51,
680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710
(Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s entire
sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in relinquishing jurisdiction or in ordering
execution of Petrushkin’s original sentence. Therefore, the order relinquishing jurisdiction and
directing execution of Petrushkin’s underlying sentence is affirmed.




                                                 2